United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Greensburg, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-1415
Issued: December 29, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 11, 2014 appellant filed a timely appeal of a May 19, 2014 merit decision of the
Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merit and nonmerit decisions of the case.
ISSUE
The issue is whether appellant met his burden to establish that she is entitled to wage-loss
compensation beginning September 25, 2013.
FACTUAL HISTORY
On December 29, 2012 appellant, then a 31-year-old mail rural carrier, filed a Form CA1, traumatic injury alleging that on December 28, 2012 she was involved in an automobile
accident and was struck from behind in her mail truck and sustained neck and back injuries. She
1

5 U.S.C. §§ 8101-8193.

stopped work on December 28, 2012.
December 29, 2012 to February 11, 2013.

Appellant received continuation of pay from

Appellant was treated by Dr. Alfred Kahn, III, a Board-certified orthopedist, for cervical
and lumbar injuries. She reported being struck in her mail truck while delivering mail. Dr. Kahn
diagnosed flexion and extension injury of the cervical and lumbar spine with possible disc injury,
old degenerative disc disease at L5-S1 and possible worsening preexisting condition secondary
to accident.
In a decision dated February 20, 2012, OWCP denied appellant’s claim, finding that she
did not submit sufficient medical evidence to establish her claim.
On March 12, 2013 appellant requested reconsideration. She submitted reports from
Dr. Kahn, dated January 28 to February 28, 2013, who diagnosed cervical disc protrusion at
multiple levels and recommended epidural steroid injections. A February 12, 2013 magnetic
resonance imaging (MRI) scan of the cervical spine revealed no abnormalities. An MRI scan of
the lumbar spine dated February 12, 2013 revealed central disc bulge or protrusion at L5-S1.
In a decision dated May 30, 2013, OWCP again denied the claim finding that appellant
submitted insufficient medical evidence supporting causal relationship.
On June 20, 2013 appellant requested reconsideration. She submitted a June 12, 2013
report from Dr. Kahn who diagnosed flexion/extension injury of both the cervical and lumbar
spine with possible worsening of a preexisting condition degenerative disc disease at L5-S1
secondary to the work injury of December 28, 2012. Dr. Kahn opined that appellant’s condition
was directly and causally related to her work-related motor vehicle accident of
December 28, 2012.
On June 26, 2013 OWCP referred appellant to Dr. Edward G. Fisher, a Board-certified
orthopedist, for a second opinion. In a July 26, 2013 report, Dr. Fisher listed his diagnosis as
cervical and lumbar sprain/strain as a direct result of the motor vehicle accident on December 28,
2012 which healed and resolved and was no longer clinically present. He noted that the cervical
and lumbar sprain/strains were work-related conditions.
Dr. Fisher noted preexisting
degenerative disc disease/disc bulge over L5-S1 as noted on the MRI scan of February 2013 was
nonwork related. He indicated that upon clinical examination he found no positive current
objective findings over the cervical or lumbar areas and opined that there were no residuals still
active or present. Dr. Fisher noted that his findings on examination were strictly subjective ones
over the neck and lumbar/lumbosacral areas. He indicated that with appellant’s current medical
condition was not due to the work-related accident as the clinical findings were strictly
subjective complaints with no positive clinical objective findings. Dr. Fisher indicated that since
the cervical sprain/strain and the lumbar sprain/strain resolved and there were no positive
objective findings over the cervical or lumbar areas, appellant was able to perform the full duties
of the rural letter carrier as described in the statement of accepted facts, without restrictions. He
further noted that the cervical sprain/strain and the lumbar sprain/strain had healed and resolved
and were no longer clinically present on examination. Therefore, no treatment was necessary or
appropriate.

2

On September 13, 2013 OWCP accepted the claim for cervical strain and lumbar sprain,
resolved by September 13, 2013 based on Dr. Fisher’s report. By decision dated September 13,
2013, it vacated its May 30, 2013 decision and noted that it had accepted appellant’s condition
for cervical strain and lumbar strain, resolved by September 13, 2013. OWCP indicated that this
case had been accepted and then closed because her condition had resolved. It advised appellant
to file a Form CA-7, claim for compensation, if she wished to claim wage-loss compensation.
On September 24, 2013 appellant filed a Form CA-7, claim for compensation, from
February 12 to September 13, 2013. On October 11, 2013 OWCP issued her a wage-loss
compensation payment covering the period February 12 to September 13, 2013.
On September 26, 2013 appellant requested reconsideration. She asserted that her
injuries remained symptomatic and she required surgery. Appellant submitted a September 11,
2013 report from Dr. Kahn who noted that she continued to be symptomatic and has exhausted
all conservative treatment. Dr. Kahn recommended an L5-S1 left-sided laminotomy discectomy
foraminotomy. In a September 23, 2013 report, he diagnosed degenerative changes and
retrolisthesis and recommended an L5-S1 left-sided laminotomy discectomy foraminotomy.
Dr. Kahn indicated that appellant’s current symptoms and surgical need were the result of the
industrial injury in the work-related motor vehicle accident. He noted that the accident resulted
in aggravation of preexisting degenerative disc disease at L5-S1 which was asymptomatic prior
to her injury. Dr. Kahn noted that appellant failed conservative treatment and remained disabled
from all work.
On November 4, 2013 appellant filed a Form CA-7, claim for compensation for total
disability for the period September 25 to November 1, 2013.
On November 13, 2013 OWCP acknowledged receipt of appellant’s CA-7 form, claim
for compensation. It advised that, on September 13, 2013, the accepted conditions were
determined to be resolved as of that date and appellant was not entitled to further compensation.
OWCP advised her to exercise her appeal rights.
In a decision dated December 18, 2013, OWCP denied modification of the decision dated
September 13, 2013.
Appellant filed a reconsideration request dated February 24, 2014 and asserted that her
work injuries were severe and caused permanent restrictions. She submitted an emergency room
report dated December 28, 2012 from Dr. Michael McCarty, an emergency room physician, who
diagnosed bilateral trapezius strain from a motor vehicle accident. Appellant reported being
struck by a truck in the rear and experiencing worsening back and shoulder pain. She submitted
physical therapy notes from January 28, 2013.
In a February 18, 2014 report, Dr. Kahn noted treating appellant for injuries sustained on
December 28, 2012 when her mail truck was struck by another vehicle. He noted that she was
diagnosed with whiplash in the emergency room. Dr. Kahn advised that appellant was treated by
a chiropractor several years earlier for her back but never had problems with her neck prior to the
accident. He performed a laminotomy, discectomy, and foraminotomy at L5-S1 on October 8,
2013 and released appellant to work on January 29, 2014 with restrictions on lifting. Dr. Kahn

3

noted that she was functioning without any symptoms prior to the December 28, 2012 work
accident. He opined that within a reasonable degree of medical certainty appellant’s preexisting
condition of degenerative disc disease at L5-S1 was significantly aggravated by her work injury
of December 28, 2012 and that her need for treatment for the cervical spine condition was related
to the work injury of December 28, 2012. Dr. Kahn noted that the diagnoses of whiplash and
sprain/strain noted in the emergency room records was a catch all diagnoses and with additional
diagnostic testing a comprehensive diagnoses was made. He indicated that although appellant
had preexisting degenerative disc disease she was continuing to work and was asymptomatic and
he opined that the work accident aggravated the degenerative disc disease.
In a decision dated May 19, 2014, OWCP denied modification of the December 18, 2013
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim by the weight of the evidence. For each period of disability
claimed, the employee has the burden of establishing that he or she was disabled for work as a
result of the accepted employment injury. Whether a particular injury causes an employee to
become disabled for work and the duration of that disability are medical issues that must be
proved by a preponderance of reliable, probative, and substantial medical opinion evidence.2
Such medical evidence must include findings on examination and the physician’s opinion,
supported by medical rationale, showing how the injury caused the employee disability for his or
her particular work.3
Monetary compensation benefits are payable to an employee who has sustained wage loss
due to disability for employment resulting from the employment injury.4 The Board will not
require OWCP to pay compensation for disability in the absence of medical evidence directly
addressing the specific dates of disability for which compensation is claimed. To do so would
essentially allow an employee to self-certify his or her disability and entitlement to
compensation.5
ANALYSIS
OWCP advised appellant of the acceptance of her condition for cervical strain and
lumbar strain, and that the strains resolved as of September 13, 2013. In its acceptance of the
claim, it invited her to submit a CA-7 form if she felt that she had wage loss due to the claimed
injury. Appellant submitted a CA-7 form claiming compensation from February 12 to
September 13, 2013, which OWCP paid on October 11, 2013. Thereafter, she submitted another
CA-7 form claiming compensation from September 25 to November 1, 2013. Appellant also
2

Amelia S. Jefferson, 57 ECAB 183 (2005); William A. Archer, 55 ECAB 674 (2004).

3

Dean E. Pierce, 40 ECAB 1249 (1989).

4

Laurie S. Swanson, 53 ECAB 517, 520 (2002). See also Debra A. Kirk-Littleton, 41 ECAB 703 (1990).

5

Jefferson, supra note 2.

4

requested that her claim be expanded to include the aggravation of her degenerative conditions.
OWCP denied this claim resulting in the instant appeal.6
Appellant submitted a February 18, 2014 report from Dr. Kahn who noted that she never
had problems with her neck before the December 28, 2012 injury. Dr. Kahn performed a
laminotomy, discectomy, and foraminotomy at L5-S1 on October 8, 2013 and released her to
work on January 29, 2014 with restrictions. He opined that within a reasonable degree of
medical certainty appellant’s preexisting condition of degenerative disc disease at L5-S1 was
significantly aggravated by her work injury of December 28, 2012 and that her need for
treatment in the cervical spine was related to the work injury of December 28, 2012. The Board
finds that Dr. Kahn he did not provide medical rationale explaining the basis of his conclusory
opinion regarding the causal relationship between appellant’s aggravation of degenerative disc
disease, surgery, and continuing disability and the factors of employment.7
Additionally, OWCP did not accept appellant’s claim for aggravation of preexisting
degenerative disc disease at L5-S1 as a result of the December 28, 2102 work injury and there is
no reasoned medical evidence to support such a conclusion.8 Dr. Kahn further noted that
although she had preexisting degenerative disc disease she was asymptomatic prior to the
December 28, 2012 accident and the accident aggravated the degenerative disc disease causing
her to need surgery. However, an opinion that a condition is causally related to an employment
injury because the employee was asymptomatic before the injury is insufficient, without
supporting rationale, to support a causal relationship.9
Other reports from Dr. Kahn also did not provide medical reasoning to support that
appellant’s disability beginning September 25, 2013 was attributable to the accepted conditions.
For example, in a September 11 and 23, 2013 reports, he noted her status and recommended
surgery. While, in the September 23, 2013 report, Dr. Kahn indicated that appellant’s work
injury aggravated her preexisting degenerative disc disease at L5-S1, he provided no medical
rationale to support his opinion other than to assert that she had been previously asymptomatic.10
Appellant submitted an emergency room report from Dr. McCarty dated December 28,
2012 who treated her for injuries sustained in a work-related motor vehicle accident.
6

The Board notes that, although OWCP accepted the claim and paid a limited period of compensation for wage
loss, payment was made pursuant to a specific period claimed on a Form CA-7. Under these circumstances,
appellant retains the burden of proof of establishing that she was disabled for work due to residuals of her accepted
condition for periods claimed on specific CA-7 forms. P.H., Docket No. 11-1905 (issued May 22, 2012); Carlos A.
Marrero, 50 ECAB 117, 118 (1998); see Donald Leroy Ballard, 43 ECAB 876, 882 (1992).
7

See T.M., Docket No. 08-975 (issued February 6, 2009) (a medical report is of limited probative value on the
issue of causal relationship if it contains a conclusion regarding causal relationship which is unsupported by medical
rationale).
8

Where an employee claims that a condition not accepted or approved by OWCP was due to an employment
injury, he or she bears the burden of proof to establish that the condition is causally related to the employment
injury. Jaja K. Asaramo, 55 ECAB 200 (2004).
9

Kimper Lee, 45 ECAB 565 (1994).

10

See id.

5

Dr. McCarty diagnosed bilateral trapezius strain from a motor vehicle accident. However, this
report does not establish disability after September 13, 2013 because it significantly predates the
time of the claimed disability. Appellant also submitted physical therapy notes. The Board has
held that treatment notes signed by a physical therapist are not considered medical evidence as
they are not a physician under FECA.11
Furthermore, the record contains the July 26, 2013 report of Dr. Fisher, an OWCP
referral physician, who diagnosed cervical and lumbar sprain/strain as a result of the
December 28, 2012 motor vehicle accident but found that these conditions had resolved by the
time of his examination. He opined that appellant’s degenerative lumbar condition was
preexisting and not employment related. Dr. Fisher advised that, since the cervical sprain/strain
and the lumbar sprain/strain were resolved and no longer clinically present on examination, no
further treatment was necessary or appropriate.
There is no other medical evidence of record from a physician which gives reasoned
support that appellant had any employment-related disability beginning September 25, 2013.
On appeal, appellant contends that she submitted sufficient medical evidence from
Dr. Khan to establish that the work injury of December 28, 2012 aggravated her preexisting
condition of degenerative disc disease and necessitated surgery and continued disability. As
noted above, the mere fact that she was asymptomatic and working full duties prior to her injury
is insufficient, without supporting rationale. There is no other medical evidence of record from a
physician to support that appellant had any employment-related disability beginning
September 25, 2013.
Appellant may submit evidence or argument with a written request for reconsideration
within one year of this merit decision pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R. §§ 10.605
through 10.607.
CONCLUSION
The Board finds that appellant did not establish her entitlement to disability
compensation beginning September 25, 2013.

11

See David P. Sawchuk, 57 ECAB 316 (2006) (lay individuals such as physician’s assistants, nurses and
physical therapists are not competent to render a medical opinion under the FECA); 5 U.S.C. § 8101(2) (this
subsection defines a “physician” as surgeons, podiatrists, dentists, clinical psychologists, optometrists, chiropractors,
and osteopathic practitioners within the scope of their practice as defined by State law).

6

ORDER
IT IS HEREBY ORDERED THAT the May 19, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 29, 2014
Washington, DC

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

